BUSSEY, Judge.
Tommy Ray Hainey, hereinafter referred to as defendant, was convicted in the Common Pleas Court of Oklahoma County for the offense of Illegal Possession of Barbiturates and thereafter filed an appeal to this Court.
On the 7th day of August, 1968, a Mo- • tion to Dismiss was filed on his behalf by counsel, seeking dismissal of the appeal for the reason that the defendant has abandoned his appeal and voluntarily placed himself in the hands of the Sheriff of Oklahoma County and commenced serving the judgment and sentence rendered against him in the Court of Common Pleas, case no. 37341.
We are of the opinion that where, as in the instant case, a defendant desires to abandon his appeal and has voluntarily surrendered himself to the proper authorities to commence serving the judgment and sentence imposed against him, he has the right to abandon his appeal and the appeal will be dismissed. The appeal is accordingly dismissed.
BRETT, J., concurs.